ALLOWANCE

Election/Restrictions
Claims 1-5, 8, and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 21, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
This application contains claims considered to include inadvertent errors as the result of cancelation of claim 6.  Given that claim 6 is now canceled (previously established silicophosphate glass), claim 7 is now improperly dependent on a cancelled claim.  Because claim 7 further limits a composition which is no longer claimed, claim 7 is canceled as is consistent with the removal of the requirement of siliophosphate glass form the claims. Claims 15 and 16 further limit the alkali metal via dependent claims 6 and 7 which have been canceled.  Given the presence of claims 8 and 11-14 and, there being no other dependent claim upon which the limitations of claims 15 and 16 are perceived to provide benefit, claims 15 and 16 are canceled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Cancel claim 7.
Cancel claim 15.
Cancel claim 16.

Reasons for Allowance
Claims 1-5, and 8-14 are allowed.  Applicants’ arguments filed May 12, 2022 have been considered and have been found to be persuasive.  The claims have been afforded further consideration and an updated search, however the prior art is not found to teach or suggest a grain oriented electrical steel sheet comprising a steel sheet, a coating A disposed on the steel sheet and containing a crystalline substance, and a coating B disposed on the coating A, wherein coating B is an insulation tension coating, and wherein element profiles acquired in a direction from the coating B toward the steel sheet using radio frequency glow discharge optical emission spectroscopy satisfy formulae (1) and (2) as set forth in claim 1. Further there is in sufficient evidence such that one of ordianry skill in the art could resoanbly conclude existing cotings to inherintly satisfy the prenelty lcaimed requirements, and there is insufificnet motivation such that one of ordianry skill in the art wodul have found it obvious to modify existing coated steel sheets to obtain a sheet meeting the combination of requirements as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784